Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/0345185 A1) in view of SEOL et al. (U.S. Pub No. 2021/0235541 A1).


1. Kodali teaches a method of operating a mobile communication system of a motor vehicle for initiating a voice call with a third party, the mobile communication system including an electronic control unit (ECU) served by first and second IP Multimedia Subsystem (IMS) networks [par 0015, 0016, 0038, 5G NA network perspective with respect to voice calls, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept. the UE has two possible options to support voice
over NR: 1. Voice over NR (VoNR): includes session initiation protocol (SIP) call setup and audio real-time transport protocol (RTP) packet handling on NR; and 2. Evolved Packet System (EPS) Fallback: includes SIP call setup initiation on NR, and then fallback to 4G long term evolution (LTE) for audio RTP packet handling. , the UE 302 and the UE 304 may also comprise any mobile or non-mobile computing device, such as in-vehicle infotainment (IVI), in-car entertainment (ICE) devices, an Instrument Cluster (IC), head-up display (HUD) devices, electronic/engine control units (ECUs), electronic/engine control modules (ECMs), embedded systems], the ECU having a controller and a memory storing computer code[par 0045, The computing device(s) and some or all of the radio frequency circuitry of the RSU may be packaged in a weatherproof enclosure suitable for outdoor installation, and may include a network interface controller to provide a wired connection (e.g., Ethernet) to a traffic signal controller and/or a backhaul network], the method comprising the steps of: (a) initiating, using the controller, a timer [par 0031, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; 2]; (b) operating, using the controller, the ECU in a first IMS mode in which the ECU attempts to engage in a Voice Over New Radio (VoNR) call via the first IMS network (c) repeating step (b) within a predetermined amount of time until the ECU engages in the VONR call [par 0031, if the LTE network performed RRC connection release with re-direction or handover to NR before the FrNR timer has expired, the FrNR timer is stopped as the return to the NR network has already been completed. If such re-selection is not
successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3]; Kodali shows a  Voice Over Long Term Evolution (VoLTE) and VoNR [par 0030]
 	Kodali fail to show and (d) operating, using the controller, the ECU in a second IMS mode to attempt to engage in a Voice Over Long Term Evolution (VoLTE) call via the second IMS network in response to the controller determining that the ECU in the first mode did not engage in the VoNR call within the predetermined amount of time 
 	In an analogous art SEOL show and (d) operating, using the controller, the ECU in a second IMS mode to attempt to engage in a Voice Over Long Term Evolution (VoLTE) call via the second IMS network in response to the controller determining that the ECU in the first mode did not successfully engage in the VoNR call within the predetermined amount of time [par 0071, 0123, 0140, 0168, the display device 160 or the input device 150); make a first attempt to establish first communication via a first network (e.g., the first network 220 of FIG. 2) using a first wireless communication circuit supporting a circuit switched (CS) communication method in response to the user input; make a second attempt to establish second communication via a second network (e.g., the second network 260 of FIG. 2) different from the first network, using a second wireless communication circuit supporting a non-CS communication method before the first attempt is ended;  an IMS network 710 of a second network (e.g., the second network 260 of FIG. 2, the second network 475 of FIG. 4, or the IMS server 710),  According to various embodiments, in the case of the electronic device 101 including the dual SIM, the first communication module 950 may use the CS domain based on the first SIM, and the second communication module 980 may use a VoWiFi service based on the second SIM. In this regard, the electronic device 101 may further include an SIM switch controller 930 for switching between the first SIM and the second SIM, and the IMS interface 960 may include a first IMS interface 961 for the first SIM and a second IMS interface 962 for the second SIM].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and SEOL because a method and apparatus for an emergency call connection capable of increasing a success probability of an emergency call by an electronic device supporting at least two different domain subsystems.


3. Kodali and SEOL describes the method of claim 1 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the first IMS mode did not successfully engage in the VoNR call within the predetermined amount of time [par 0030, 0031, After EPS Fallback or VONR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RAC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in an Internet Protocol mode (IP mode) to attempt to engage in a Voice Over Internet Protocol (VoIP) call via an Internet Protocol network (IP network) in response to the controller determining that the ECU in the second mode did not successfully engage in the VoLTE call within the predetermined amount of time [par 0015, 0027, The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VOLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].

5. Kodali and SEOL convey the method of claim 3 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the second IMS mode did not successfully engage in the VoLTE call within the predetermined amount of time[Kodali, par 0030, 0031, Affer EPS Fallback or VONR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RAC connection is locally aborted, and re-direction to the Last-NR cell is attempted); and operating, using the controller, the ECU in a third IMS mode to attempt to engage in a Circuit Switched Fallback (CSFB) call via a third IMS network in response to the controller determining that the ECU in the IP mode did not successfully engage in the VoIP call within the predetermined amount of time [par 0026, 0027, the network immediately re-directing/performing a handover of the device to CS (8G/2G) radio access technology (RAT). The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].

7, Kodali and SEOL demonstrate the method of claim 5 wherein the steps of operating the ECU in first and second IMS modes via the first and second IMS networks comprise operating the ECU on a single non-standalone network [Kodali, par 0016, 0038, the system 300 includes UE 302 and UE 304. In this example, the UE 302 and the UE 304 are illustrated as smartphones (e.g., handheld touchscreen mobile computing devices connectable to one or more cellular networks) electronic/engine control units (ECUs)].


15. Kodali teaches a mobile communication system of a motor vehicle, the device comprising: an electronic control unit (ECU) served by first and second networks for initiating a voice call with a remote third party[par 0015, 0016, 0038, 5G NA network perspective with respect to voice calls, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept. the UE has two possible options to support voice over NR: 1. Voice over NR (VoNR): includes session initiation protocol (SIP) call setup and audio real-time transport protocol (RTP) packet handling on NR; and 2. Evolved Packet System (EPS) Fallback: includes SIP call setup initiation on NR, and then fallback to 4G long term evolution (LTE) for audio RTP packet handling. , the UE 302 and the UE 304 may also comprise any mobile or non-mobile computing device, such as in-vehicle infotainment (IVI), in-car entertainment (ICE) devices, an Instrument Cluster (IC), head-up display (HUD) devices, electronic/engine
control units (ECUs), electronic/engine control modules (ECMs), embedded systems], wherein the ECU comprises: a controller, and a memory storing computer code for execution by the controller[par 0045, The computing device(s) and some or all of the radio frequency circuitry of the RSU may be packaged in a weatherproof enclosure suitable for outdoor installation, and may include a network interface controller to provide a wired connection (e.g., Ethernet) to a traffic signal controller and/or a backhaul network], with the computer code configured to at least: (a) initiate a timer[par 0031, an “n’ milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; 2]; (b) operate the ECU in a first mode in which the ECU attempts to engage in a Voice Over New Radio (VoNR) call via the first IMS network; (c) repeat step (b) within a predetermined amount of time until the ECU engages in the VoNR call [par 0025,  0031,  In particular, 4.3.1A NR packet data convergence protocol (PDCP) parameters include: IMS -VoiceOverNR-PDCP-MCG-Bearer-15, which indicates whether the UE supports IMS voice over NR PDCP for a master cell group (MCG) bearer. If the LTE network performed RRC connection release with re-direction or handover to NR before the FrNR timer has expired, the FrNR timer is stopped as the return to the NR network has already been completed. If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3]; and (d) operate the ECU in a second mode to attempt to engage in a Voice Over Long Term Evolutution (VoLTE) call via the second network in response to the controller determining that the ECU in the first mode did not engage in the VoNR call within the predetermined amount of time[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period|.
 	Kodali fail to show operate the ECU in a second mode to attempt to engage in a call via the second network in response to the controller determining that the ECU in the first mode did not engage call within the predetermined amount of time.
 	In an analogous art SEOL show operate the ECU in a second mode to attempt to engage in a call via the second network in response to the controller determining that the ECU in the first mode did not engage call within the predetermined amount of time[par 0071, 0123, 0140, 0168, the display device 160 or the input device 150); make a first attempt to establish first communication via a first network (e.g., the first network 220 of FIG. 2) using a first wireless communication circuit supporting a circuit switched (CS) communication method in response to the user input; make a second attempt to establish second communication via a second network (e.g., the second network 260 of FIG. 2) different from the first network, using a second wireless communication circuit supporting a non-CS communication method before the first attempt is ended;  an IMS network 710 of a second network (e.g., the second network 260 of FIG. 2, the second network 475 of FIG. 4, or the IMS server 710),  According to various embodiments, in the case of the electronic device 101 including the dual SIM, the first communication module 950 may use the CS domain based on the first SIM, and the second communication module 980 may use a VoWiFi service based on the second SIM. In this regard, the electronic device 101 may further include an SIM switch controller 930 for switching between the first SIM and the second SIM, and the IMS interface 960 may include a first IMS interface 961 for the first SIM and a second IMS interface 962 for the second SIM].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and SEOL because a method and apparatus for an emergency call connection capable of increasing a success probability of an emergency call by an electronic device supporting at least two different domain subsystems.


4.  	Claims 2, 4, 6, 10, 12, 14, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/10345185 A1) in view of SEOL et al. (U.S. Pub No. 2021/0235541 A1) in further view of KUPPELUR et al. (U.S. Pub No. 2020/00305032 A1).


2. Kodali and  SEOL demonstrates the method of claim 1 fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the first IMS mode to engage in the VoNR call; incrementing, using the controller, the counter for each unsuccessful attempt by the ECU in the first IMS mode to engage in the VoNR call;
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the first IMS mode to engage in the VoNR call; incrementing, using the controller, the counter for each unsuccessful attempt by the ECU in the first IMS mode to engage in the VoNR call [par 0018, 0105, in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodali show operating, using the controller, the ECU in the second IMS mode to attempt to engage in the VoLTE call in response to the controller determining that the ECU in the first IMS mode did not successfully engage in the VoNR call within a predetermined number of attempts [par 0031, if such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network. Furthermore, if such forced NR re-direction/NR cell selection is not successful, the device may perform a tracking area update procedure to avoid RRC state mismatch problems in addition to returning to LTE}.

4. Kodali and SEOL demonstrates the method of claim 3 Kodali and SEOL fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the second IMS mode to engage in the VoLTE call: incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the second IMS mode to engage in the VoLTE call;
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the second IMS mode to engage in the VoLTE call: incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the second IMS mode to engage in the VoLTE call [par 0105, Such a multimode UE may have multiple options to make
voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE ts not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodali show operating, using the controller, the ECU in the IP mode to attempt to engage in the VoIP call via the IP network in response to the controller determining that the ECU in the second IMS mode did not successfully engage in the VoLTE call within a predetermined number of attempts [par 0015, 0027, The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VOLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].


6. Kodali and SEOL reveals the method of claim 5, Kodali and SEOL fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the IP mode to engage in the VoIP call via the IP network; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the IP mode to engage in the VoIP call;
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the IP mode to engage in the VoIP call via the IP network; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the IP mode to engage in the VoIP call [par 0105, Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodali operating, using the controller, the ECU in the third IMS mode to attempt to engage in the CSFB call in response to the controller determining that the ECU in the IP mode did not successfully engage in the VoIP call within a predetermined number of attempts [par 0015, 0026, the network immediately re-directing/performing a handover of the device to CS (8G/2G) radio access technology (RAT). The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].


8. Kodali teaches a method of operating a mobile communication system of a motor vehicle for initiating a voice call with a third party, the mobile communication system including an electronic control unit (ECU) served by first and second networks, the ECU having a controller and a memory storing computer code for execution by the controller [par 0015, 0016, 0038, 5G NRA network perspective with respect to voice calls, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept. the UE has two possible options to support voice over NR: 1. Voice over NR (VoNR): includes session initiation protocol (SIP) call setup and audio real-time transport protocol (RTP) packet handling on NR; and 2. Evolved Packet System (EPS) Fallback: includes SIP call setup initiation on NR, and then fallback to 4G long term evolution (LTE) for audio RTP packet handling. , the UE 302 and the UE 304 may also comprise any mobile or non-mobile computing device, such as in-vehicle infotainment (IVI), in-car entertainment (ICE) devices, an Instrument Cluster (IC), head-up display (HUD) devices, electronic/engine control units (ECUs), electronic/engine control modules (ECMs), embedded systems], the method comprising: (a) initiating, using the controller, a timer [par 0031, 0045, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; 2 The computing device(s) and some or all of the radio frequency circuitry of the RSU may be packaged in a weatherproof enclosure suitable for outdoor installation, and may include a network interface controller to provide a wired connection (e.g., Ethernet) to a traffic signal controller and/or a backhaul network]; (b) operating, using the controller, the ECU in a first mode in which the ECU attempts to engage in the voice call via the first network; (c) repeating step (b) within a predetermined amount of time until the ECU engages in the voice call[par 0031, if the LTE network performed RRC connection release with re- direction or handover to NR before the FrNR timer has expired, the FrNR timer is stopped as the return to the NR network has already been completed. If such re- selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3]; and (d) operating, using the controller, the ECU in a second mode to attempt to engage in the voice call via the second network in response to the controller determining that the ECU in the first mode did not  engage in the voice call within the predetermined amount of time [par 0031, if such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network. Furthermore, if such forced NR re-direction/NR cell selection is not successful, the device may perform a tracking area update procedure to avoid RRC state mismatch problems in addition to returning to LTE].
 	Kodali fail to show (e) initiating, using the controller, a counter to count a number of attempts by the ECU in the first mode to engage in the voice call: (f) incrementing, using the controller, the counter for each attempt of the ECU in the first mode to engage in the voice call; 
 	In an analogous art Kuppelur show (e) initiating, using the controller, a counter to count a number of attempts by the ECU in the first mode to engage in the voice call: (f) incrementing, using the controller, the counter for each attempt of the ECU in the first mode to engage in the voice call [par 0018, 0105, Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodail and Kuppelur fail to show (g) operating, using the controller, the ECU in the second mode to attempt to engage in the voice call in response to the controller determining that the ECU in the first mode did not engage in the voice call within a predetermined number of attempts.
 	In an analogous SEOL show (g) operating, using the controller, the ECU in the second mode to attempt to engage in the voice call in response to the controller determining that the ECU in the first mode did not engage in the voice call within a predetermined number of attempts[par 0071, 0123, 0140, 0168, the display device 160 or the input device 150); make a first attempt to establish first communication via a first network (e.g., the first network 220 of FIG. 2) using a first wireless communication circuit supporting a circuit switched (CS) communication method in response to the user input; make a second attempt to establish second communication via a second network (e.g., the second network 260 of FIG. 2) different from the first network, using a second wireless communication circuit supporting a non-CS communication method before the first attempt is ended;  an IMS network 710 of a second network (e.g., the second network 260 of FIG. 2, the second network 475 of FIG. 4, or the IMS server 710),  According to various embodiments, in the case of the electronic device 101 including the dual SIM, the first communication module 950 may use the CS domain based on the first SIM, and the second communication module 980 may use a VoWiFi service based on the second SIM. In this regard, the electronic device 101 may further include an SIM switch controller 930 for switching between the first SIM and the second SIM, and the IMS interface 960 may include a first IMS interface 961 for the first SIM and a second IMS interface 962 for the second SIM].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, Kuppelur, and SEOL because a method and apparatus for an emergency call connection capable of increasing a success probability of an emergency call by an electronic device supporting at least two different domain subsystems.


11. Kodali Kuppelur, and SEOL reveals the method of claim 8 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VONR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in a third mode to attempt to engage in the voice call via a third network in response to the controller determining that the ECU in the second mode did not successfully engage in the voice call within the predetermined amount of time[par 0026, 0027, the network immediately re-directing/performing a handover of the device to CS (8G/2G) radio access technology (RAT). The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].

13. Kodali, Kuppelur, and SEOL provide the method of claim 11 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the third mode did not successfully engage in the voice call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VONR to VoLTE, and the VoLTE call is ended, an “n’ milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in a fourth mode to attempt to engage in the voice call via a fourth network in response to the controller determining that the ECU in the third mode did not successfully engage in the voice call within the predetermined amount of time [par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];

16. Kodali and SEOL describe the mobile communication system of claim 15, Kodali and SEOL fail to show wherein the computer code is further configured to: initiate a counter to count a number of unsuccessful attempts by the ECU in the first mode to engage in the voice call; increment the counter for each unsuccessful attempt by the ECU in the first mode to engage in the voice call;
 	In an analogous art Kuppelurs how wherein the computer code is further configured to: initiate a counter to count a number of unsuccessful attempts by the ECU in the first mode to engage in the voice call; increment the counter for each unsuccessful attempt by the ECU in the first mode to engage in the voice call [par 0018, 0105, in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP- CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the 13325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, and KUPPELUR because a counter maybe used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodali operate the ECU in the second mode to attempt to engage in the voice call in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within a predetermined number of attempts [par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period);

17. Kodali and SEOL displays the mobile communication system of claim 16 wherein the computer code is further configured to at least: reset the timer and reset the counter to count a number of unsuccessful attempts by the ECU in the second mode to engage in the voice call in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re- connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted|;
 	Kodali fail to show increment the counter for each unsuccessful attempt by the ECU in the second mode to engage in the voice call; and operate the ECU in a third mode to attempt to engage in the voice call via a third network
 	In an analogous art KUPPELUR show increment the counter for each unsuccessful attempt by the ECU in the second mode to engage in the voice call; and operate the ECU in a third mode to attempt to engage in the voice call via a third network [par 0018, 0105, in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodali show in response to the controller determining that at least one of: the ECU in the second mode did not successfully engage in the voice call within the predetermined amount of time; and the ECU in the second mode did not successfully engage in the voice call within a predetermined number of attempts[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identity that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period|;


18. Kodali, SEOL, and KUPPELUR creates the mobile communication system of claim 17 wherein the computer code is further configured to at least: reset the timer and reset the counter to count a number of unsuccessful attempts by the ECU in the third mode to engage in the voice call in response to the controller determining that the ECU in the second mode did not successfully engage in the voice call within the predetermined amount of time [par 0030, 0031, After EPS Fallback or VONR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RAC connection is locally aborted, and re-direction to the Last-NR cell is attempted);
 	Kodali fail show increment the counter for each unsuccessful attempt of the ECU in the third mode to engage in the voice call; and
 	In an analogous art KUPPELUR show increment the counter for each unsuccessful attempt of the ECU in the third mode to engage in the voice call [par 0018, 0105, in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is
stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP- CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the 13325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer 13417 expire.
 	Kodali operate the ECU in a fourth mode to attempt to engage in the voice call via a fourth network in response to the controller determining that at least one of: the ECU in the third mode did not successfully engage in the voice call within the predetermined amount of time[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period]; and the ECU in the third mode did not successfully engage in the voice call via the third network within a predetermined number of attempts; wherein the steps of operating the ECU in first and second modes on the associated first and second networks comprise operating the ECU on a single non- standalone network[Kodali, par 0016, 0038, the system 300 includes UE 302 and UE 304. In this example, the UE 302 and the UE 304 are illustrated as smartphones (e.g., handheld touchscreen mobile computing devices connectable to one or more cellular networks) electronic/engine control units (ECUs)].

19. Kodali, SEOL, and KUPPELUR mobile communication system of claim 18 wherein the voice call in the first mode is a Voice Over New Radio (VoNR) call, the voice call in the second mode is a Voice Over Long Term Evolution (VoLTE) call [par 0017, Some 5G NR networks deployed in the near future may only support EPS Fallback. Even
for VONR voice calls, a UE may get handed over to LTE to continue as a voice over LTE (VoLTE) call. After terminating such a VoLTE call, the voice call in the third mode is a Voice Over Internet Protocol (VoIP) call [par 0015, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept (in 5GS network feature support)], and the voice call in the fourth mode is a Circuit Switched Fallback (CSFB) call [par 0014, voice calls are only supported through Internet Protocol (IP) multimedia subsystem (IMS) (i.e., circuit switched (CS) calls are not possible in NR networks)|.

5.  	Claims 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/10345185 A1) SEOL et al. (U.S. Pub No. 2021/0235541 A1) in view of KUPPELUR et al. (U.S. Pub No. 2020/00305032 A1) in further view of Cili et al. (U.S. Pub No. 2020/00367316 A1).

9. Kodali and SEOL reveals the method of claim 8 further comprising: providing the first network in the form of an IMS network and the second network in the form of an IP network: determining [par 0014, With respect to 5G New Radio (NR) networks, voice calls are only supported through Internet Protocol (IP) multimedia subsystem (IMS)},
 	Kodali and SEOL fail to show using the controller, an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network; determining, using the controller, an availability of the IP network via a Wi- Fi connection; and operating, using the controller, the ECU to attempt to engage in a Voice Over New Radio call (VoNR call) via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available.
In an analogous art Cili show using the controller, an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee
associated with the IMS network [par 0191, 0192, The action may be obtained from an action catalog, or collection (table) of different mitigation actions available to the device. Actions may have corresponding SPIs that are used by the device to perform the mitigation action, as illustrated in FIG. 9, for example. FIG. 10 shows two different conditions and corresponding mitigating action(s), Example 1002 relates to the cellular service conditions. For example, if the device is in an out-of-service state for at least a time period of specified duration]; and operating, using the controller, the ECU to attempt to engage in a Voice Over New Radio call (VoNR call) via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available [par 0192, Example 1004 relates to Wi-Fi calls. When making a Wi-Fi call, and the Wi-Fi call fails, mitigation action(s) may be taken. The same call may be retried over cellular (e.g. VoLTE or VONR) in response to the cellular signal strength meeting or exceeding a specified threshold (e.g. reaching at least a specified number of signal strength bars as displayed on the device screen)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL and Cili because this provide methods and procedures for supporting various devices, e.g. wireless communication devices and (cloud) servers, to leverage crowdsourced data for devising and/or defining and implementing mitigation techniques for improved device operation, enabling mobile devices to operate as self-organizing devices.
 	Kodali, SEOL, and Cali fail to show operating, using the controller, the ECU to attempt to engage in a Voice Over Internet Protocol call (VoIP call) via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value: the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection;
 	In an analogous art Morton show operating, using the controller, the ECU to attempt to engage in a Voice Over Internet Protocol call (VoIP call) via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value: the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection [par 0048, in another example, the alerts may be configured to trigger if the transmission rate, by the network host or other network element, over one or more communication channels associated with the WLAN is below a threshold. In yet another embodiment, the alert may be configured to trigger if performance of a network application is below a threshold. For instance, the alert may trigger if a Voice over IP (VoIP) application drops a call. In another example, the alert may trigger if quality of service (QoS) metric, such as the bit rate, latency, bit error rate, or packet dropping rate, indicate that the application performance is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, Cili, and Morton because this provides determining that the network performance for the one or more communications channels of the wireless network is below the threshold.



6.  	Claims 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/10345185 A1), SEOL et al. (U.S. Pub No. 2021/0235541 A1), KUPPELUR et al. (U.S. Pub No. 2020/00305032 A1) in further view of Cili et al. (U.S. Pub No. 2020/00367316 A1), in view of Morton et al. (U.S. Pub No. 2013/0121177 A1)

20. Kodali, SEOL, and KUPPELUR disclose the mobile communication system of claim 18 wherein two of the networks comprise an IMS network and an IP network[ Kodali, par 0014, With respect to 5G New Radio (NR) networks, voice calls are only supported through Internet Protocol (IP) multimedia subsystem (IMS),
 	Kodali, SEOL, and KUPPELUR fail to show the computer code is further configured to: determine an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network; determine an availability of the IP network via a Wi-Fi connection; operate the ECU to attempt to engage in the voice call via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available
 	In an analogous art Cili show the computer code is further configured to: determine an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network[par 0191, 0192, The action may be obtained from an action catalog, or collection (table) of different
mitigation actions available to the device. Actions may have corresponding SPIs that are used by the device to perform the mitigation action, as illustrated in FIG. 9, for example. FIG. 10 shows two different conditions and corresponding mitigating action(s), Example 1002 relates to the cellular service conditions. For example, if the device is in an out-of-service state for at least a time period of specified duration); determine an availability of the IP network via a Wi-Fi connection; operate the ECU to attempt to engage in the voice call via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available[par 0192, Example 1004 relates to Wi-Fi calls. When making a Wi-Fi call, and the Wi-Fi call fails, mitigation action(s) may be taken. The same call may be retried over cellular (e.g. VoLTE or VoNR) in response to the cellular signal strength meeting or exceeding a specified threshold (e.g. reaching at least a specified number of signal strength bars as displayed on the device screen)|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL, KUPPELUR, and Cili because this provide methods and procedures for supporting various devices, e.g. wireless communication devices and (cloud) servers, to leverage crowdsourced data for devising and/or defining and implementing mitigation techniques for improved device operation, enabling mobile devices to operate as self-organizing devices.
 	Kodali, SEOL, KUPPELUR  and Cali fail to show operate the ECU to attempt to engage in the voice call via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value; the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection;
 	In an analogous art Morton show operate the ECU to attempt to engage in the voice call via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value; the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection[par 0048, in another example, the alerts may be configured to trigger if the transmission rate, by the network host or other network element, over one or more communication channels associated with the WLAN is below a threshold. In yet another embodiment, the alert may be configured to trigger if performance of a network application is below a threshold. For instance, the alert may trigger if a Voice over IP (VoIP) application drops a call. In another example, the alert may trigger if quality of service (QOS) metric, such as the bit rate, latency, bit error rate, or packet dropping rate, indicate that the application performance is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, SEOL KUPPELUR, Cili, and Morton because this provides determining that the network performance for the one or more communications channels of the wireless network is below the threshold.


Response to Arguments


Claim 1 is directed to a method of operating a mobile communication system of a motor vehicle for initiating a voice call with a third party, with the system including an electronic control unit (ECU) served by first and second IP Multimedia Subsystem (IMS) networks, and the ECU having a controller and a memory storing computer code. Claim 15 is directed to the mobile communication system. Of particular interest, amended claims 1 and 15 recite in part: (a) operating, using the controller, the ECU in a second IMS mode to attempt to engage in a Voice Over Long Term Evolution (VoLTE) call via the second IMS network in response to the controller determining that the ECU in the first mode did not engage in the VoNR call within the predetermined amount of time. (Emphasis added). None of the prior art, whether taken individually or in any reasonable combination, discloses this limitation. For instance, Kodali (para [0031]) discloses: “If such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network.” Put another way, the device of Kodali may return to the LTE network if the NR cell selection is not successful. At the outset, selecting the NR network is substantially different from the recited limitation of engaging in a VoLTE call because the device can select the network without necessarily engaging in the call.

The examiner respectfully disagrees Kodali discloses in paragraph 0033, shows the procedures above shown in paragraph 0031 are shown to be applicable to VoNR calls handed over to UMTS using SRVC.
 	Also it is disclosed KodaliIn paragraph 0017, shows . Even for VoNR voice calls, a UE may get handed over to LTE to continue as a voice over LTE (VoLTE) call. 


Furthermore, returning to the LTE network inherently suggests that the device of Kodali previously selected the LTE network in an earlier step. On the other hand, the recited controller operates the ECU in a first IMS mode in which the ECU attempts to engage in a VONR call and a second IMS mode to attempt to engage in a VoLTE call. Kodali discloses an order that is the reverse or opposite of the order recited in claims 1, 8, and 15. Because Kodali fails to teach each and every limitation of claim 1, and it is respectfully believed that claims 1 and 15 are patentable.

The applicant arguments are moot in view of newly rejected claims in the analogous SEOL it disclose a controller that operates in two modes the second mode establishes a IMS connection to a second IMS network



None of the prior art, whether taken individually or in any reasonable combination, discloses the condition precedent of the controller determining that the ECU in the first mode did not successfully engage in the voice call within a predetermined number of attempts. For example, paragraph [0031] of Kodali states: “If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network.” Therefore, it is respectfully submitted that amended claim 8 is patentable, and Applicant requests reconsideration of claim 8.

The applicant arguments are moot in view of newly rejected claims in the analogous SEOL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468